UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

SAMUEL WALTON,

Piaintiff, _
nw
- against -
15 Civ. 3080 (PGG)
OFFICER LEE, OFFICER REID,
OFFICER ZENDER, OFFICER ALS,
OFFICER MALDONADO, OFFICER
SCOMA, OFFICER AZAD, CAPTAIN
FIELDS, CAPTAIN BOYD, LAALI
ALI, RANJAN PRAVIN, SHEILA
CRISS~HORLBACK, LEELAMMA
THOMAS, ALLAN GOLDBERG,
ARKADY CHERCHEVER,
NNAEMEZIE UMEASOR, AKINPELU
LBITOYE, FRANCOIS JEANTY,
DEBORAH MOULTRIE, RAJA
MALLAVARAPU, AVA BELTON,
OFFICER FONTANEZ, OFFICER
VEGA, OFFICER DAVID, CAPTAIN
SMITH, BELLEVUE/JOHN DOE
BELLEVUE ADMINISTRATOR, and
CARLOS MELETICHE,

Defendants.

 

 

PAUL G. GARDEPHE, U.S.D.J.:

ln this Section 1983 action, Qg)_ § Plaintiff Samuel Walton alleges that
Defendants violated his constitutional rights during his incarceration at Rilcers lsiand. (Am.
Cmpit. (Dkt. No. 71)) Defendants are 28 employees of the New York City Depai“tment of
Coi'rections (“DOC”) and Believue Hospitai, inciuding: Ot`ticer Lee, Offlcei' Reid, Officer
Zendez‘, Officer Ais, Officer Maidonado, Officer Scorna, Ofticer Azad, Captain Fields, Captain
Boyd, Laali Aii, Ranjan Pi'avin, Shei]a Criss-Hoi'lbael<, Leeiamma Thomas, Alian Goldberg,

Arkady Cherchever, Nnaemezie Umeasoi', Al<inpeiu ibitoye, Pra_ncois Jeanty, and Deboi'ah

 

Moultrie (the “DOC Defendants”), and Carlos Meletiche. Defenda.nts Raja Mallavarapu, Ava
Belton, Officer Fontanez, Officer Vega, Officer David, Captain Smith, Bellevue/John Doe
Bellevue Administrator (the “Unserved Defendants”) have not been served.

T he DOC Defendants and Meletiche have moved for summary judgment pursuant
to Fed. R. Civ. P. 56. (Dkt. Nos. 116, 123) On October 31, 2018, this Court referred the motions
to Magistrate Judge Robei't W. Lehrburger for a Report and Recommendation (“R&R”).
(Referral (Dkt. No. 144)) On Febi'uary Zl, 2019, Judge Lehrburger issued a thorough, seventy-
tWo page R&R recommending that the DOC Defendants and Meletiche be granted summary
judgment J'udge Lehrburger further recommends that this Court dismiss _S_tE ingram all claims
against the Unserved Defendants. (R&R (Dkt. No. l45) at '/'l)l Copies of the R&R Were mailed
to the parties on February 21, 2019. (l_d_. at 72)

28 U.S.C. § 636(b)(l)(C) provides that, “[W]ithin fourteen days after being served
With a copy, any party may serve and file Written objections to [a magistrate judge’s] proposed
findings and recommendations . . .”2 28 U.S.C. § 636(b)(l)(C); see LSQ Fed. R. Civ. P. 72(b)(2)

(“[w]ithin 14 days after being served With a copy of the recommended disposition, a party may

 

1 All references to page numbers in this Order are as reflected in this District’s Electronic Case
Filing system.

2 The R&R recites the requirement that the parties must file objections Within fourteen days of
service, pursuant to Rule 72 of the Federal Rules of Civil Procedure, and the consequences for
failure to timely object: c‘Pursuant to 28 U.S.C. § 636(b)(l) and Rules 72, 6(a), and 6(d) of the
Fedei'al Rules of Civil Procedure, the parties shall have fourteen (14) days to file Written
objections to this Report and Recommendation. Such objections shall be filed With the Clerk of
the Court, With extra copies delivered to the Chambers of the Honorable Paul G. Gardephe, 40
Foley Square, Roorn 2204, New York, New York 10007, and to the Clnambers of the
undersigned, 500 Pearl Street, Room 1960, NeW Yorl<, NeW York lOOO'/`. Failure to file timely
objections Will preclude appellate review.” (R&R (Dkt No. 145) at 71)

2

 

 

serve and file specific Written objections to the proposed findings and recommendations”). Hei‘e,
no party has filed objections to Judge Lelii'burger’s R&R.3
DISCUSSION

I. STANDARD OF REVIEW

Iri reviewing a R&R, a district court “may accept, reject, or modify, in Wiiole or in
part, the findings or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(l)(C).
Wliei'e a timely objection has been made to a magistrate judge’s R&R, the district court judge
“shall make a de novo determination of those portions of the report or specified proposed
findings or recommendations to which objection is made.” Ld. A “party generally Waives
judicial review of an issue[, however,} Wlien he or she fails to make timely objection to a
magistrate judge’s repoit, as long as all parties receive clear notice of the consequences of their
failure to object.” DeLeon v. Stracl<, 234 F.3d 84, 86 (2d Cir. 2000) (citing Small v. Sec’y of
Health & Human Servs., 892 F.2d 15, l6 (Zd Cii‘. 1989) (pq curiam)); § also Mario v. P & C

Food Mkts. lnc., 313 F.3d 75 8, 766 (Zd Cir. 2002) (“Where parties receive clear notice of the

 

consequences, failure timely to object to a magistrate’s report and recommendation operates as a
Waiver of furtherjudicial review of the niagisti‘ate’s decision.”).

Here, despite clear vvarning that a failure to file objections Would result in a
Waiver of judicial review (sec_: R&R (Dkt. No. l45) at 71; Order (Dkt. No. l50) at l), Plaintiff

has not filed objections to Judge Lehrburgei"s R&R. Accordingly, Plaintiff has Waived judicial

 

3 Tlre deadline for filing objections to the R&R Was l\/larch 7, 2019. (§e_e R&R (Dkt No. 145) at
71) ln a letter postmarked Marcii 7, 20l9, Plaintiff requested an extension of time to file
objections (Dkt. No. lSi) The Couit granted Plaintiff’ s i'equest, extending the deadline for
filing objections to l\/larch 22, 2019, but Waming Plaintiff that a “[f]ailure to file an objection by
this date Will preclude appellate review.” (Dkt. No. 150) ln a letter postmarked March 22, 20l9,
Plaintiff requested another extension of time to file objections (Dkt. No. 153) The Couit denied
Plaintiff’ s request (lg)

 

review. §§ Spence v. Superintendent, Gi'eat Meadow Corr. Facilitv, 219 F.3d 162, l74 (2d Cir.
2000) (“F ailure to timely object to a report generally waives any further judicial review of the
findings contained in the report.”).

This rule is non-jurisdictional, however, and because “its violation may be
excused iii the interests of justice,” DM, 234 F.3d at 86 (citing Roldan v. Racette, 984 F.2d
85, 89 (2d Cir. 1993)), this Court has considered whether there is any “‘clear error on the face of
the record”’ that precludes acceptance of the magistrate judge’s recommendation Wingate v.
Bloomberg, No. ll Civ. 188 (JPO), 2011 WL 5106009, at *l (S.D.N.Y. Oct. 27, 2011) (quoting
Fed. R. Civ. P. 72(b) advisory committee iiote; citing Nelsoii v. Smith, 6l8 F. Supp. 1186, 1189
(S.D.N.Y. 1985) (“To accept the report and recommendation of a magistrate, to Which no timely
objection has been made, a district court need only satisfy itself that there is no clear error on the
face of the recoi'd.”)).

II. ANALYSIS
A. Summary Judgment Standard

Summary judgment is warranted when a moving party shows that “thei‘e is no
genuine dispute as to any material fact” and that that party “is entitled to judgment as a matter of
law.” Fed. R. Civ. P. 56(a). “A dispute about a ‘genuine issue’ exists for summary judgment
purposes Where the evidence is such that a reasonable jury could decide in the non-movant’s
favor.” Beyer v. Cty. ofNassau, 524 F.?)d 160, 163 (2d Cir. 2008) (citing Guilbeit v. Gardner,
480 F.Bd 140, l45 (2d Cir. 2007)). “‘[there the non[~jmoving party Will bear the burden of
proof at trial, Rule 56 permits the moving party to point to an absence of evidence to support an

essential element of the iion[-]moving party’s claim.m Lesavoy v. Lane, No. 02 Civ. 10162,

 

 

2008 WL 2704393, at *7 (S.D.N.Y. July 10, 2008) (quoting Bav v. Times Mirror l\/lagazine_s1
lL, 936 F.2d112, 116 (2d Cir. 1991)).
B. Plaintiff’s Claiins of Deliberate Indifference and Excessive Foree

I_. Mav 27. 2012 Cell Door Ineident

Plaintiff alleges that on l\/lay 27, 2012, Officei' Lee closed a cell door on
Plaintiff s hand. (Def. R. 56.1 Stmt. (Dkt. No. 117)1[11 42~43, 47-49, 54~55, 60) ln connection
with this incident, Plaintiff alleges an excessive force claim against Officer Lee', a deliberate
indifference claim against Officer Lee and Dr. Ali', and a failure to investigate claim against
Captain Fields. (Am. Cmplt. (Dkt. No. 71) 1111 31-39)

With regard to the excessive force claim, Plaintiff testified on multiple occasions
that the person who closed the door on his hand was a woman. (Walton Dep. l (Dkt. No. 118-3)
at 58~61, 66-67, 70) It is undisputed that Officer Lee is a man. (Officer Lee Ernployee Personal
lnfoi'mation (Dkt. No. 118-5)) .ludge Lehrbui'ger concluded, and this Court agrees, that “Without
a plausible deferrdant, [Plaintiff’s excessive force] claim should be dismissed.” (R&R (Dkt. No.
145) at 34 (citing Fr'anl<s v. Russo, No. 18-CV-l282, 2018 WL 6674293, at *ll (N.D.N,Y. Dec.
19, 2018); Cosby v. City of White Plains, No. 04 Civ. 5829, 2007 WL 853203, *4 (S.D.N.Y.

Feb. 9, 2007)', Rasmussen v. Citv ofNew York, 766 F. Supp. 2d 399, 412 (E.D.N.Y. 2011))

 

As to deliberate indifference, Plaiiitiff must prove that (1) °‘the alleged deprivation
of adequate medical care [Was objectivelyj ‘sufficiently serious,’” Salahuddin v. Goord, 467 F.3d
263, 279 (2d Cir. 2006) (quoting Wilsoir v. Seiter, 50l U.S. 294, 298 (1991)), and (2) the
defendant was “subjectively reckless in [his or herj denial of medical care.” Spavone v. N.Y.

State Dep’t ofCorr. Servs., 719 F.3d 127, 138 (2d Cir. 2013).

 

 

Plaintiff claims that Officer Lee is responsible for a delay in Plaiiitiff receiving
medical treatment for the injury to his hand. To succeed on this claim, Plaintiff must Show that
the delay “occasioned by Defendant’s ti'eatment[jcaused death, degeneration, or extreme pain.”
Fortunato v. Bhopale, No. 12 Civ. 1630, 2017 WL 3142070, at *9 (S.D.N.Y. July 24, 2017).
Judge Lehrburger concluded, and this Court agrees, that “[t]here is no evidence here indicating
that the temporary delay in [Plaintiff’ s] treatment had any impact whatsoever on his recovery or
his health . . . . Accordingly, this claim should be dismissed.” (R&R (Dkt. No. 145) at 36)

Dr. Ali treated Plaintiff for the hand injury. Plaintiff claims that Dr. Ali (l)
should have provided him with additional treatment; and (2) characterized the incident
incorrectly in his report "fhe record shows that Dr. Ali Wrapped Plaintiff’ s hand, provided him
with pain medication, and scheduled him for an x-ray. (Walton Dep. l (Dkt. No. 118-3) at 74-
75) Plaintiff’s preference for different medical treatment “‘does not give rise to an Eighth
Amendrnent violation.”’ Whitley v. Bowden, No. 17 Civ. 3564, 2018 WL 2l703l3, at *10 n.lS
(S.D`N.Y. l\/Iay 10, 2018) (quoting Chance v. Armstrong, 143 F.3d 698, 703 (2d Cir. 1998)). To
the extent that Plaintiff complains that Dr. Ali’s notes are incori'ect, he has not alleged a
cognizable constitutional claim. Jones v. Diebel, No. l2-CV~994, 2014 WL 7642090, at *4
(W.D.N.Y. Dec. 22, 2014), report and recommendation adopted, 2015 WL 2244l5 (W.D.N.Y.
.lan. 15, 2015) (evidence that a doctor falsified the plaintiffs medical records was insufficient to
state a claim without the presence of a serious medical need). Judge Lehrburger concludes that
Dr. Ali is entitled to summaryjudgment on Plaintiff’s deliberate indifference claim (R&R (Dkt.
No. 145) at 37), and this Coui't agrees

Finally, Plaintiff alleges that Captain Fields - the supervisor in charge of

Plaintift"s housing unit W failed to investigate the l\/Iay 27, 2012 cell door incidentl Judge

 

Lehrbui‘ger could not “ascertain any constitutional violations arising from [Field’s] alleged

actions or inactions.” (R&R (Dkt. No. 145) at 37-38 (citing Williarns v. Ramos No. 14 Civ.

 

2062, 2016 WL 1139501 1, at *4 (E.D.N.Y. Feb. 8, 2016), report and recommendation adopted,
2016 WL 845323 (E.D.N.Y. l\/lai'. 2, 2016) (dismissing claims where there was no allegation that
the defendant's failure to investigate resulted in a separate constitutional violation)) Moreover,
the undisputed evidence demonstrates that Captain Fields did investigate the incidentl (Fields
Report (Dkt. No. l 18-4) at 4) Accordingly, this Coui't agrees with Judge Lehrburger’s
recommendation that Captain Fields is entitled to summary judgment on this claim. (_S_e_e R&R
(Dkt. No. 145) at 37)

2. August 20. 2012 Leg Shaclding lncident

On August 20, 2012, Plaintiff was placed in leg shackles while being transported
from his housing unit to Bellevue Hospital for a medical procedure (Def. R. 56.1 Stmt. (Dkt.
No. l 17) 1111 78-79) ln connection with this incident, Plaintiff brings an excessive force claim
against Officers Zender and Reid, and a deliberate indifference claim against Physician’s
Assistant (“PA”) Criss-Hoi'lback, Dr. Ranjan, Dr. Chercliever, Dr. Goldberg, PA Francois, Dr.
l\/lallavai‘apu, and Dr. Belton. (Ain. Cmplt. (Dkt. No. 71) jill 40-71)

As_to Plaintiff’s excessive force claim, he must demonstrate that he suffered an
injury from the shackles that was “more than merely §§ minimis.” Usavage v. Port Authoi'ity of
New Yorl< and New Jersey, 932 F. Supp. 2d 575,592 (S.D.N.Y. 2013) (internal quotation marks
omitted). Judge Lehrburger concludes, and this Court agrees, that the c‘record . . . simply does
not provide any support for the claim that [Plaintiff] incurred more than minor cuts, discomfort,
and swelliirg” on the day of the incident (R&R (Dkt. No. 145) at 40 (citing Bellevue Records

(Dkt. No. l 18-6) at 2-6) Indeed, the records concerning Plaintiff’ s eleven medical appointments

 

between August 20 and November l0, 2012 contain no reference to any ankle injury. (Def. R.
56.1 Stmt. (Dkt. No. 117)111[ 102»03; Hl~lC Records (Dkt. No. 118-7) at 63-65, 69-71, 74, 80-81,
85) lt was not until November 10, 2012, that Plaintiff complained of foot pain, and thereafter he
occasionally sought medical care for various issues with his feet and ankles through October
2013. (Def. R. 56.l Stmt. (Dkt. No. 117)1111104-05,ll3-14,121,123-24,l33-44,146,153-57,
160-61, 167-70; Walton Dep. l (Dkt. No. 118-3) at 120, 126-27; HHC Records (Dkt. No. 118-7)
at 15~l6, 25, 21-47; Bellevue Records (Dkt. No. 118-6) at 10, 21-22) Judge Lehrburger
concluded that there is no evidence that any of these issues were causally related to the August
2012 leg shackling incident (R&R (Dkt. No. 145) at 42), however, and this Court agrees
Accordingly, Officei's Zender and Reid will be granted summary judgment on Plaintifl”s
excessive force claim.

With regard to Plaintiff`s deliberate indifference claim, there is no evidence that
Plaintiff was deprived of adequate medical care. lndeed, as noted above, he was examined and
treated many times between August 20, 2012 and October 2013. 'l`here is no evidence that any
alleged deprivation was c‘sufficiently serious” to constitute a constitutional violation, or that any
Defendant behaved in a “subjectively reckless” mannei'. Again, Plaintiff received medical
treatment from Defendants many times. §e§ Davidson v. Scully, 155 F. Supp. 2d 77, 83-84
(S.D.N.Y. 2001) (no subjective deliberate indifference to plaintiffs foot problems where
“plaintiff was examined and treated . . . on numerous occasions by DOCS medical personnel as
well as by outside orthopedic doctors to whom plaintiff was referred by DOCS.”). As with the
cell-door incident, Plaintiff’s deliberate indifference claim “boil[sj down to disagreements with
[medical personnel about] the treatment he was provided, rather than any actual deprivation of

care.” (R&R (Dkt. No. 145) at 44) Such disagreements are “not [an] adequate ground[j for a

 

1983 claim.” §§§ Sonds v. St. Bariiabas Hosp. Corr. Health Srvs., 151 F.Supp.2d 303, 312
(2001). Accordingly, Defendants are entitled to summary judgment on Plaintiff’s deliberate
indifference claim related to the August 20, 2012 leg shackling incident

3. Julv 22, 2013 Riot Incident

On July 22, 2013, there was a riot among the inmates in Plaintiff’s housing unit at
Rikers lsland. (Def. R. 56.l Stmt. (Dkt. No. 117) 1111 172-77) ln connection with this incident,
Plaintiff asserts excessive force and deliberate indifference claims against Officers David and
Als, and a failure to investigate and document claim against Dr. Umeasor. (Am. Cmplt. (Dkt.
No` 7l) 1111 72-77)

As to Plaintiffs excessive force claim, he alleges that Officer Als picked tip a
chair weighing two to five pounds, and accidentally hit Plaintiff in the head with the chair,
causing Plaintiff to lose consciousness (Def. R. 56.1 Stmt. (Dkt. No. 117)1lil 177-181) Either
Officer Als or Officer David then slapped Plaintiff awake. (Def. R. 56.1 Stmt. (Dkt. No. 117) il
183; Walton Dep. ll (Dkt. No. 118-8) at 64, 66-68, 73-75) “To meet the subjective requirement
[of an excessive force claim], the inmate must show that the prison officials involved had a
‘wanton’ state of mind when they were engaging in the alleged misconduct.” Griffin v. Crippen,
193 F.3d 89, 9l (quoting Davidson v. Flynn, 32 F.3d 27, 30 (2d Cir. l994)). Here, however,
Plaintiff testified that Officer Als hit him with the chair “by accident.” (Walton Dep. ll (Dkt.
No. 118-8) at 65-68) .ludge Lehburger concludes that, in light of Plaintiff’s testimony, Officer
Als did not act with the necessary mental state to support an excessive force claim. (R&R (Dkt.
No. l45) at 50) Tliis Court agrees.

As to Officer David, courts in this District have consistently held that a single slap

does not support an excessive force claini. _S_e_e Lopez v. Citv of New York, No. 05 Civ. 10321,

 

2009 WL 229956, at *8 (S.D.N.Y. Jan. 30, 2009) (collecting cases finding that a single slap,
without more, does not rise to the level of a constitutional violatioii)', Santiago v. C.O. Campisi,
91 F. Supp.2d 665, 674 (S.D.N.Y. 2000) (holding that a slap does not rise to the level of
excessive force); lohnson v. Renda, No. 96 Civ. 8613, l997 WL 576035, at *1 (S.D.N.Y. Sep.
15, 1997) (single, spontaneous slap to a plaintiffs face insufficient to establish constitutional
violation). ln any event, whichever officer slapped Plaintiff awake did not act with the necessary
mental slate, because it is undisputed that Plaintiff was slapped to bring him out of his temporary
loss of consciousness The Court concludes that Oflicer Als and Officer David are entitled to
summary judgement on Plaintiff’s excessive force claim. (§_e§ R&R (Dkt. No. l45) at 51)
Plaintiff further contends that Officer Als and Officer David acted with deliberate
indifference, because they unreasonably delayed his medical treatment after he was struck with
the chair. However, it is undisputed that Plaintiff was treated the same day as the riot incident,
(Def. R. 56.1 Stmt.`(Dkt. No. 117) 1111 194, 196; HHC Records (Dkt. No. 118-7) at 10), and there
is no evidence that he required medical attention any earlier than it was received ludge
Lehrburger therefore found that “no reasonable juror could conclude that this delay satisfied the
subjective element of a deliberate indifference claim.” (R&R (Dkt. No. 145) at 51 (citing
Johnson v, City of New York, No. 12 Civ. 8265, 20l4 WL 5393l81, at *6 (S.D.N.Y. Oct. 21,
2014) (sufficiently serious medical condition not present where treatment of fractured ankle was
delayed by four and one~half hours, but no evidence was proffered demonstrating that the delay
exacerbated plaintiffs condition); Ricks v. O’Hanlon, No. 07 Civ. 9849, 20l0 WL 245550, at *8
(S.D.N.Y. Jan. 19, 2010) (“Even crediting [plaintiffs] version of the facts, he received medical
treatment [for a laceration and broken wrist] from El\/lS personnel and hospital medical staff

within two or three hours of his arrest. This does not rise to the level of deliberate

10

 

 

 

indifference.”)) Officei' Als and Officer David are entitled to summary judgment on Plaintiff` s
deliberate indifference claim.

Finally, Plaintiff alleges that Dr. Umeasor failed to investigate and document the
injury he received during the riot incident “lt is well-settled that failure to investigate alleged
unconstitutional action does not state a claim under Section 1983.” §§e Wingate v. Horn, No. 05
Civ. 2001, 2007 WL 30100, at *6 (S.D.N.Y. Jan. 4, 2007), ng, 2009 WL 320182 (2d Cir. Feb.
l0, 2009) (summary order) (citing Bodie v. l\/lorgenthau, 342 F. Supp. 2d 193, 203 (S.D.N.Y.
2004); Pender v. United States, No. 97 Civ. 69l7, 2000 U.S. Dist. LEXIS 20916, at *13-l4
(S.D.N.Y. Aug. 3, 2000)). l\/loreover, as discussed above, a failure to document is not, by itself,
a cognizable constitutional clairn. lg;re_s, 20l4 WL 7642090, at *4, report and recommendation
LinW_d_, 2015 WL 224415 (evidence that a doctor falsified plaintiffs medical records was
insufficient to state a claim without the presence of a serious medical need). Accordingly, Dr.
Umeasor is entitled to surrimary judgment orr Plaintiff’s failure to investigate and document

claim. (S_ee R&R (Dkt. No. 145) at 52)

4. Januagj l, 2014 Arrest

On January 1, 2014 ~ during his detention at Rikers lsland a Plaintiff was arrested
on new charges (Def. R. 56.1 Stmt. (Dkt. No. 117)1|1[ 197-98) lri connection with this arrest,
Plaintiff alleges excessive force and deliberate indifference claims against Officers Fontanez,
Vega, and Scoina, and deliberate indifference and failure to document claims against Dr. Thomas
and Licensed Practice Nurse (“LPN”) lbitoye. (Arn. Cmplt. (Dkt. No, 71)1['\1 78-l 05)

The undisputed evidence - which includes surveillance videos » shows that
Plaintiff (1) rushed past the officers when they opened his cell to re-arrest liirn; (2) came into

contact with one of the officers; and (3) continued to advance away from them. (Def. R. 56.1

ll

 

Stmt. (Dkt. No. 117) jill l99~202; Walton Dep. ll (Dkt. No. 118-8) at 100-103) The officers then
used pepper spray to subdue Plaiirtiff. (Def. R. 56.l Stmt. (Dkt. No. ll7) il 204; Walton Dep. ll
(Dkt. No. 1 18-8) at 108-09) About five minutes after being sprayed, Plaintiff was taken to wash
his face, and was examined by Dr. Tlromas. (Def. R, 56.1 Stmt. (Dkt. No. 117) ll 210, 214;
Walton Dep. ll (Dkt. No. 118-8) at 110-13, 118-20; HHC Records (Dkt. No. 118-7) at 7) Later
that day, Plaintiff was seen by LPN lbitoye. (Def. R. 56.1 Stmt. (Dkt. No. 117) 11 218‘, HHC
Records (Dkt. No. 118-7) at 5-6)

Plaintiff claims that the officers hit him in the rear and head while washing his
face, and in the face and ribs after he was seen by LPN lbitoye. (Walton Dep. ll (Dkt. No. 118~
8) at ll2, 119-20) Plaintiff also claims that his shoulder was injured during this incident (l_d. at
123.)

T he use of pepper spray is not air actionable constitutional violation where there is
no lasting injury, and where the subject was not cooperating with law enforcement §_e_e

Willianrs v. City ofNew York, No. 05 Civ. 10230, 2007 WL 2214390, at *12 (S.D.N.Y. lilly 26,

 

2007) (use of mace was “not actionable” as excessive force where the arrestee “suffered only the
expected side effects: temporary discomfort and disorientation”). Accordingly, to the extent that
Plaintiffs excessive force claim is premised on Defendants’ use of pepper spray, Defendants are
entitled to summary judgmentl

As for the other alleged uses of force, Judge Lehrburger noted that “[t]here is no
evidence in the record . . v beyond [Plaintiff’ s] say-so, that such an incident or resulting
[shoulder] injury ever occurred Despite multiple visits to doctors for [Plaintiff s] unrelated
conditions, no medical records support these allegations.” (R&R (Dkt. No. 145) at 55) .ludge

Lehrburger concludes that

l2

 

 

[ujnder these circumstances Walton has not met his burden in opposing the DOC

Defendants’ motion for summary judgment “When a moving party has met its

initial burden on summary judgment and has asserted facts to demonstrate that the

nonmoving party’s claims cannot be sustained, the nonmoving party must ‘set

forth specific facts’ showing that there is a genuine issue for trial, and cannot rest

on ‘mere allegations or denials’ of the facts asserted by the movant. . . . in raising

a triable issue of fact, ‘the nonmovant . . . must demonstrate more than some

metaphysical doubt as to the material facts, and come forward with specific facts

showing that there is a genuine issue for trial.” Miller v. New York Citv Health &

l~lospital Corp., No. 00 Civ. 140, 2005 WL 2022016, at *2 (S.D.N.Y. Aug. 22,

2005) (internal quotation marks omitted), affirmed, 198 F. App'x 87 (2d Cir.

2006) (quoting Powell v. National Board of l\/ledical Examiirers, 364 F.3d 79, 84

(2d Cir. 2004)). Here, Walton is unable to support his allegations of a shoulder

injury resulting from physical assault with any evidence beyond his own

conclusory statements A reasonable juror could not find a triable issue of fact

with respect to those claims, and thus, they should be dismissed
(R&R (Dkt. No. 145) at 56) This Court finds no clear error in Judge Leln‘burger’s analysis

Plaintiff also claims that Defendants did not properly attend to his medical needs

after their use ofpepper spray. The record shows that Plaintiff was examined by Dr. Thomas
immediately after this incidentJ and by LPN lbitoye later that same day. After being treated,
Plaintiff stated, “I feel good now.” (HHC Records (Dkt. No. 118~7) at 5) Given this evidence,
Judge Lehrburger finds that “no reasonable juror could conclude that the DOC Defendants acted
with deliberate indifference to Walton’s medical needs.” (R&R (Dkt. No. 145) at 57 (citing
Veloz v. New York, 339 F. Supp. 2d 505, 527 (S.D.N.Y. 2004), affirmed, 178 F. App'x 39 (2d
Cir. 2006) (fiirding no deliberate indifference where “evidence shows that defendants treated
plaintiffs condition during the alleged period”); Atl<ins v. Countv of Orange, 372 F. Supp. 2d
377, 415 (S.D.N.Y. 2005) (granting summary judgment on deliberate indifference claim where,
“[i]f aiiything, defendants were conscientious with respect to [plaintiffs] medical needs in that
they diagnosed his depression and treated him for it”))) This Court agrees

Finally, Plaintiff asserts a failure to document claim against Dr. Thornas and LPN

lbiyote, alleging that they did not properly document his injuries As discussed above, a failure

13

 

 

to document does not, by itself, amount to a constitutional violation Evans v. l\/lurp_lry, No. 12
Civ. 365, 2013 WL 2250709, at *3 (W.D.N.Y. l\/lay 22, 2013) (dismissing claim that defendant
failed to document inmate’s injuries as part of an effort to cover-up an alleged assault', held that
plaintiff had failed to state a cognizable constitutional claim)', Perez v. Does, 209 F. Supp. 3d
594, 599 (W.D.N.Y. 2016) (same); Nicholson v. Fischer, No. 13-CV-6072, 2018 WL 2009432,
at *6 (W.D.N.Y. April 30, 2018) (defendant’s failure to document a verbal altercation between
plaintiff and another inmate did not rise to the level of a constitutional violation). This Court
concludes that Dr. Tlromas and LPl\l lbiyote are entitled to summary judgement on Plaintiffs
failure to document claim.

S. Mav 6, 2014 West Facilitv Transport Ineident

On May 6, 2014, Plaintiff was transported from the l\/lanhattan Detention Ceiiter
to the West Facility medical clinic for a doctor’s appointment (Def. R. 56.1 Stmt. (Dkt. No.
1 17) 1111 221 -23) Plaintiff alleges that Captain Smith, Officer Azad, and Officer Maldonado took
his asthma inhaler from him prior to the transport; that he subsequently lost consciousness twice;
and that he was slapped awake once by one of the officers and once by Dr. l\/leletiche. (Def. R.
56.1 Stmt. (Dkt. No. 117) 1111 224-26‘, Walton Dep. 11 (Dkt. No. 118-8) at 134~3 6) ln connection
with this incident, Plaintiff asserts an excessive force claim against Dr. l\/leletiche and the
unidentified officer who slapped him awake, and a deliberate indifference to medical needs claim
against Captain Smith, Officer Maldonado, Officer Azad, and Dr. l\/leleticlre. (Am. Cmplt. (Dkt.
No. 71)1111 106-124)

As to Plaintiff’s excessive force claim, as discussed above, a single slap does not
amount to a constitutional violation §§e _LM, 2009 WL 229956, at *8; Santiago, 91

F.Supp.2d at 674. Moreover, Defendants lacked the necessary mens i'e_a, because Plaintiff was

14

 

slapped in order to bring him back to consciousness The Court concludes that Defendants are
entitled to summary judgment on Plaintiffs excessive force claim.

As to Plaintiff’s deliberate indifference claim, he first alleges that Captain Smith,
Officer Maldonado, and Officer Azad - in taking his inhaler away during transport - were
deliberately indifferent to his medical needs He also complains that they did not turn on air
conditioning when he asked them to. Judge Lehrburger found that the record supports Plaintiff's

claim that he had difficulty breathing and felt dizzy without his inhaler during the
van ride and that he collapsed after departing the van. There is iro evidence,
however, of any lasting injury from those events Rather, Walton at most suffered
temporary discomfort T he Second Cii'cuit has held that only “deprivations
denying ‘the minimal civilized measure of life’s necessities’ are sufficiently
grave” to constitute deliberate indifference to medical needs Salahuddin, 467
F.3d at 279 (internal citations omitted). lnjuries such as those alleged by Walton,
which amount to no more than temporary or minor discomfort cannot support a
deliberate indifference claiin. See, e.g., Cole v. Fischer, 4l6 F. App'x 111J 113
(2d Cir. 20l1) (use of a makeshift hot-pack to treat inmate's chroiric back pain,
which resulted in a small second-degree burn, insufficiently serious to support
claim of deliberate indifference); Wright v. Santoro, 714 P`. Supp. 665 (S.D.N.Y.
1989), affirnred, 89l F.2d 278 (2d Cir. 1989) (inmate’s allegation that corrections
officer refused to keep heat on cell block at proper temperature did not state claim
for deliberate indifference in violation of Eighth Amendment).

During his deposition, Walton asserted for the first time that his collapse in the
medical facility resulted in injuries to his head and back as well as a chipped
tooth. (Walton Dep. ll 1(Dkt. No. ll8-8)j at 136-38, 149[]) In theory, Walton
could attempt to link those injuries back to deprivation of his inhaler and air
conditioning and thereby connect them with the alleged indifference to his
medical needs But there is no evidence of any injuries to his head, back or tooth
in any contemporaneous medical reports or any other part of the record; nor is
there any medical or expert evidence to establish causation between those alleged
injuries and the officei's’ conduct during the van ride. Under these circumstances
Walton’s deposition testimony alone is insufficient to raise an issue of fact. _S_e§
Deebs v. Alston Transportation. lnc., 346 F. App'x. 654, 656 (2d Cir. 2009)
(stating that self-serving deposition testimony, by itself, “is insufficient to defeat
summary judgment”); Tqumerica, lnc. v. Codigo Music LLC, 162 F. Supp‘ 3d
295, 324 (S.D.N.Y. 2016) (plaintiffs “seltI-]serving deposition testimony
standing alone is . . . riot sufficient to create a triable issue of fact” to contradict
documentary evidence); Burns v. Bank of America, 655 F. Supp. 2d 240, 258
ir.lS (S.D.N.Y. 2008), affirmed, 360 F. App'x 255 (2d Cir. 2010) (same).
Accordiiigly, no reasonable juror could conclude that Walton actually incurred the

15

 

 

alleged injuries to his head, back and tooth or that they were caused by
withholding of his inhaler and air conditioning

Walton further contends that the transport incident resulted in mental harm,
including “uncontrollable phobia of traveling with correction officers, irrational
phobia of being confined in small spaces, extreme emotional distress mental
anguish, posttraumatic stress disorder, anxiety and depression.” ({Am. Cmplt.
(Dkt. No. 7l] il 146[]) A plaintiff asserting a claim under Section 1983 for mental
anguish must prove “actual injury,” Patrolmen's Benevolent Association of New
York v. Citv of New York, 310 F.Bd 43, 55 (2d Cir. 2002), based on “evidence of
concrete emotional problems,” EEOC v. Yellow Freight Svstem, Inc., No. 98 Civ.
2270, 2002 WL 31011859, at *33 (S.D.N.Y. Sept. 9, 2002)‘, Dejesus v. Village of
Pelham l\/lanor, 282 F. Supp. 2d 162, 178 (S.D.N.Y. 2003) (same). No evidence
in the record substantiates Walton’s purported psychological injuries and
therefore [they] cannot satisfy this requirement

ln short, no reasonable juror could conclude from this record that there was any
deliberate indifference to Walton’s needs, given that his injuries were minimal
and temporary, as confirmed by multiple medical professionals who treated him
and performed a battery of tests on the date of the transportation incident (Def.
[R.} 56.1 lStmt. (Dkt. No. 1l7)] jljl 129-33; HHC Records [(Dkt. No. 118-7)} at
[27-54]; Elmhurst Records [I (Dkt. No. 115~9) at 8-9', Elmhurst Records ll (Dkt.
No. 115-10) at 2-10; Emlhurst Records lll (Dkt. No. 115-11) at 1-2]) All
diagnostic tests were negative for any acute findings of injury or trauma. (Def.
[R.] 56.l [Stmt. (Dkt. No. 117)] il 33[]) Accordingly, summary judgment should
be granted in favor of the DOC Defendants With respect to allegations of
deliberate indifference to Walton’s medical needs

(R&R (Dkt. No. 145) at 61-62) This Court finds no clear error in this analysis

6. Remaining Claims

Plaintiff alleges two sets of claims unrelated to the five incidents discussed above:
First, he alleges that Defendant l\/loultrie, a DOC Grievance Counselor, interfered with his ability
to file grievance claims (Am. Cmplt. (Dkt. No. 71) 1[1[ 48, 57~59) However, a prison inmate has
no constitutional right to an internal grievance process Cancel v. Goard, No. 00 Civ. 2042, 2001
WL 3037l3, at *3 (S.D.N.Y. l\/lar. 29, 2001) (“[I]nmate grievance procedures are not required by
the Constitution and therefore a violation of such procedures does not give rise to a claim under
§ 1983.”); Rhodes v. Hoy, No. 9:05-CV-836, 2007 WL 1343649, at *6 (N.D.N.Y. May 5, 2007)
(lnmates have “no constitutional right of access to the established inmate grievance program.”);

16

 

Davis v. Buffardi, No. 0101-CV-0285, 2005 WL 1174088, at *3 (N.D.N.Y. May 4, 2005)
(“[P]articipation in an inmate grievance process is not a constitutionally protected right.”).
Accordingly, Judge Lehrburger concluded that l\/loultrie is entitled to summary judgment on
Plaintiff’s claim. (R&R (Dkt. No. 145) at 66) This Court agrees

Second, Plaintiff raises medical malpractice claims under state law against
various doctors who treated him. (Am. Cmplt. (Dkt. No. 71) W 1, 125-54) Judge Lehrburger
recommends exercising supplemental jurisdiction over these claims (R&R (Dkt. No. 145) at 67)

Under New York law, “the requisite elements of proof in a medical malpractice
action are (1) a deviation or departure from accepted practice, and (2) evidence that such
departure was a proximate cause of injury or damage.” l\/lelvin v. Ctv. of Westchester, No. 14
Civ. 2995, 2016 WL 1254394, at "‘ 19 (S.D.N.Y. l\/larch 29, 2016) (citing Torres v. City ofNew
lqu, l54 F. Supp. 2d 814, 819 (S.D.N.Y. 2001 )). “[l]t is well established in New York law
that ‘unless the alleged act ofmalpractice falls within the competence of a lay jury to evaluate, it
is incumbent upon the plaintiff to present expert testimony in support of the allegations to
establish a prima facie case of malpractice.”’ Nabe v. United States, No. 10 CV 3232, 2014 WL
4678249, at *8 (E.D.N.Y. Sept. l9, 2014) (quoting Sitts v. United States, 811 F.Zd 736, 739 (2d
Cir. l987)).

Here, Plaintiff claims that Defendants’ malpractice has resulted in dozens of
medical issues, such as fatigue, poor blood circulation, insomnia, and phobias (Am. Cmplt.
(Dkt. No. 71) 1111 125-13 l) Plaintiff has not supported these claims with expert medical opinion,
however, and Judge Lehrburger concludes that a “lay juror could not evaluate [Plaintiff` s] claims
without an expert on [his} behalf.” (R&R (Dkt. No. 145) at 68 n.32 (citing Milano by l\/[ilano v.

Freed, 64 F.3d 91, 95 (2d Cir. 1995) (“New York law t . . provides that, ‘except as to matters

17

 

within the ordinary experience and knowledge of laymen . . . expert medical opinion evidence is
required’ to make out” elements of malpractice) (quoting Fiore v. Galang, 64 N.Y.2d 999,
1001(1985)); see also Hegger v. Green, 646 F.2d 22, 28 (2d Cir. 1981) (“[A] plaintiff has the
burden of producing expert medical testimony showing proximate cause in medical malpractice
actions.”); Winters v. United States, No. 10 Civ. 7571, 2013 WL 1627950, at *8 (S.D.N.Y. April
16, 2013) (dismissing malpractice claim for lack of an expert where “Plaintiff’s claim is
premised on a dispute over the proper course of care”)). This Court agrees Accordingly,
Defendants are entitled to summary judgment on Plaintiffs medical malpractice claims on this
basis
Plaintiff has also not offered evidence that his treating physicians deviated from

accepted medical practice, or that any deviation is the proximate cause of his medical issues
Judge Lehrburger finds that “[n]o reasonable juror could conclude that any of the DOC-
employed medical professionals acted negligently[,] because Walton himself cannot identify any
specific error.” (R&R (Dkt, No. 145) at 69) This Court agrees with Judge Lehrburger‘ that
Defendants are entitled to summary judgment on this ground as well.

C. Dismissal of Unserved Dcfendants

The Amended Complaint was filed on July 14, 2016, and added numerous

defendants including the Unserved Defendants (Am. Cmplt. (Dkt. No. 71)) 'l`lre Court ordered
Plaintiff to effect service on the new defendants within 90 days and directed him to complete a
U.S. Marshal Service Process Receipt and Return form (“USM-285”) as to each defendant
(Order (Dkt. No. 77)) As Judge Lehrberger explains in his R&R,

lt]he USl\/I-285 forms received for Dr. Belton, Dr. l\/lallavarapu, Ofl'icer Fontanez,

and ()fficer Vega were incomplete, and on October 14, 2016, the Court's Pro Se

Office returned the forms to Walton to properly fill out. On October 20, 2016, the
DOC Defendants informed the Court by letter that Dr. l\/lallavarapu, Officer Scoma,

18

 

Offrcer Fontanez, and Officer Vega were not currently employees of either DOC, _
Corizon Health Services, or any other DOC Defendants. ([Dkt.] No. 86[}) Citing
security and privacy concerns the DOC Defendants asked to submit the last known
addresses of these individuals to the Court ex parte to facilitate service. llt does not
appear, however, that this information was ever transmitted to the Court. Neither
Walton nor his counsel, who was appointed for the purposes of discovery only orr
January 31, 2017 ([Dkt.] Nos. 93-95), ever followed up.

(R&R (Dkt. No. 145) at 21) Plaintiff offers no reason for his failure to effect service.
Under Ruie 4(m) of the Federal Rules of Civil Procedure,
[i]f a defendant is not served within 90 days after the complaint is filed, the court
- on motion or orr its own after notice to the plaintiff- must dismiss the action
Without prejudice against that defendant or order that service be made within a

specified time. But if the plaintiff shows good cause for the failure, the court
must extend the time for service for an appropriate period.

Fed. R. Civ. P. 4(m).

Given that nearly three years have passed since Plaintiff filed the Amended
Complaint 4 during which time Plaintiff has been represented by counsel - Judge Lehrburger
concludes that “there is no justification to further extend the service period. Both the current and
the Unserved Defendants would be unduly prejudiced by an extension.” (R&R (Dkt. No. 145) at
22-23 (citing Carl v. City of Yonkers, No. 04 Civ. 7031, 2008 WL 5272722, at "‘5 (S.D.N.Y.
Dec. 18, 2008) (“There is no excuse for the failure of a licensed attorney to determine whether
the defendants named in the complaint had been properly served.”), affirmed, 348 F. App'x 599
(2d Cir. 2009) (summary order)). This Court agrees that the claims against the Unserved

Defendarrts should be dismissed

=l< =l< >l¢ >l=

Having conducted a review of the record, this Court finds that there is no clear
error in Judge Lehrburger’s R&R. Indeed, the R&R is in all respects a proper application of the

law to the facts

19

 

CONCLUSION

F or the reasons stated above, the R&R is adopted in its entirety, and the DOC
Defendants and Meleticlre’s motions for summary judgment are granted (Dkt. Nos 116, 123)
All claims against the Unserved Defendants - Raja l\/lallavarapu, Ava Belton, Officer Fontanez,
Officer Vega, Officer David, Captain Smith, and Bellevue/John Doe Bellevue Administrator -
are dismissed pursuant to Rule 4(m) of the Federal Rules of Civil Procedure.

The Clerk of Court is directed to terminate the motions (Dkt. Nos. 116, 123), and
to close this case. The Clerk of Court is further directed to mail a copy of this order via certified
mail to p_r_Q § Plaintiff Samuel Walton, DlN #14-/-\~2215, Auburn Correctional Facility, P.O.
Box 618, Auburn, New York l3024.

Dated: New York, New York
Mar-Ch 2_1, 20 r 9

SO ORDERED.

M;’ drew
Paul G. Gardephe /
United States District Judge

20

 

